I am not troubled by the question of whether the complainant can sustain his right to bring this proceeding, notwithstanding the holdings of this Court in Smith v. Cornelius, 41 W. Va. 59,23 S.E. 599, and Bryant v. Logan, 56 W. Va. 141, 49 S.E. 21, because that question was not certified by, nor developed in, the circuit court. Had the question been raised by demurrer followed by leave *Page 645 
to amend, the complainant likely could have brought himself within the rule announced in Davis v. West Virginia BridgeCommission, 113 W. Va. 110, 166 S.E. 819, a similar chancery proceeding, in which this Court said: "In view of the statutory provision that bridge bond issues are to be paid from bridge tolls, the allegation that plaintiffs use the bridge and pay tolls shows sufficient interest to sustain their suit." That statement was evidently based upon the fact that the complainant would thereby set up an injury differing from that of the public at large. If not that, the bill of complaint might have been amended to show that the public officials whose duty it was to test the validity of the contemplated action of the City of St. Albans had refused to do so and therefore complainant sues. People v. District Court of Second JudicialDist., 37 Colo. 443, 461, 86 P. 86; White Eagle Oil  Ref. Co.v. Gunderson, 48 S.D. 608, 205 N.W. 614, 43 A.L.R. 397; Stateex rel. Lamb v. Cunningham, 83 Wis. 90, 53 N.W. 35, 17 L.R.A. 145, 165, 35 Am. St. Rep. 27. Under the showing in this record it is my opinion that this Court is prematurely considering the question of a proper party plaintiff.
I agree that the bridge constructed by the City of Saint Albans as a self-liquidating project under a general act of the Legislature authorizing its building became the property of the State Road Commission by operation of law upon the full discharge, of the revenue bonds and other indebtedness constituting a charge upon it, but I believe that Chapter 40, Article 4, Section 26, First Extraordinary Session of 1933, as amended by Chapter 81, Acts of 1937, read literally, as is done in the Court's opinion, does not justify that conclusion. As stated in the opinion, it provides that "any existing free bridge * * * between two counties and two state routes, is hereby adopted as part of the state road system and shall hereafter be maintained by the state * * *". The Saint Albans bridge is between two State routes, Routes 60 and 25, but it is not between two counties and since the two requirements are stated in the conjunctive by *Page 646 
the express terms of the act, it is my opinion that construction which disregards one of the two requirements demands an explanation. To my mind the Court's construction can be justified only by the fact that a plain legislative and public policy in this State favors the expansion of the State road system. On that theory the Court's construction could, in my opinion, come under the rule that the word "and" may be read as "or" if that is necessary in order to effectuate the plain legislative purpose. In that manner the section in question can be made to apply to a bridge that connects two State routes, but not two counties, as in this case. I do not disagree with the Court's conclusion that in this instance that sort of construction is justified.
I cannot agree that Chapter 85 of the Acts of the First Extraordinary Session of 1933 is unconstitutional as a whole. It is clear that the title does not include the subject matter that has caused the Court to hold the act unconstitutional, i. e. the right to construct a bridge. The title covers only the right to borrow money from the Reconstruction Finance Corporation. To the extent that it embraces an "object" not included in its title of course it is a violation of Section 30 of Article VI of our Constitution. Plainly, it is not an act that has for its main purpose "Chartering, licensing, or establishing ferries or toll bridges;" in contravention of the terms of Section 39, Article VI of our Constitution, but is an act the principal purpose of which was to authorize the City of Saint Albans to borrow money from the Reconstruction Finance Corporation for the purpose of constructing a self-liquidating toll bridge, which it did under the authority of the act. True, the act also grants the right to construct a bridge across the Kanawha River and to that extent its provisions may be unconstitutional. However, there is no provision in our Constitution that forbids the Legislature from granting a municipality the right to borrow money in anticipation of legislative authority to spend it in a certain manner, thus placing itself in line, in point of time, with the dozens of other applications for loans *Page 647 
made to the Reconstruction Finance Corporation in 1933 by governmental subdivisions from this State alone. That is exactly what took place, Chapter 27 of the Acts of the Second Extraordinary Session, the general act authorizing the construction of the bridge, following Chapter 85 of the Acts of the First Extraordinary Session in the same year. The first act undoubtedly is unconstitutional to the extent that it attempts to authorize chartering, licensing or establishing a toll bridge; to the extent that it authorizes simply borrowing money to be "earmarked" for that purpose, it is not.
Since the Court holds that title to the bridge passed to the State by operation of law, the question of whether the bridge was property being used for governmental purposes or for proprietary purposes does not affect the transfer. However, I do not agree with the statement made in the Court's opinion by way of dicta to the effect that a municipality cannot dispose of property held in its proprietary capacity without legislative authority. I think that the citations of 37 Am.Jur. 701, and 38 Am. Jur. 162-168, used in the Court's opinion, and an examination of the cases cited in the footnotes to the text, are sufficient to show that the clear weight of authority is that property used by a municipality for governmental purposes cannot be disposed of without legislative authority because charged with a public trust, but that used in its purely corporate capacity is subject to proprietary control and disposition.
For the foregoing reasons I agree with the Court's conclusion which I reach in a partly different manner. *Page 648